i          i       i                                                               i      i      i




                                MEMORANDUM OPINION

                                        No. 04-08-00823-CR

                              Rogers A. ADAMS a/k/a Roger Adams,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-1146
                            Honorable Philip A. Kazen, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           Appellant Rogers A. Adams a/k/a Roger Adams pleaded nolo contendere to the charge of

manslaughter pursuant to a plea bargain agreement. As part of his plea-bargain, appellant signed a

separate “Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating “this

is a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived the

right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Appellant timely filed a notice of appeal. The
                                                                                       04-08-00823-CR

clerk’s record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)

certification, has been filed. See TEX . R. APP . P. 25.2(d). This court must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

Id.

        The court gave appellant notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San

Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet.

ref’d) (not designated for publication). Appellant’s appointed appellate counsel filed a written

response, she has reviewed the record and can find no right of appeal. After reviewing the record

and counsel’s notice, we agree that appellant does not have a right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to

determine whether trial court’s certification is accurate). We therefore dismiss this appeal. TEX . R.

APP . P. 25.2(d).



                                                       PER CURIAM
Do not publish




                                                 -2-